Citation Nr: 0124150	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-02 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had active military service from April 26, 1972 
to August 3, 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's petition to reopen 
the claim of entitlement to service connection for a right 
knee disorder was denied.


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disorder was denied in a November 1972 rating decision.  The 
veteran was notified of that decision and he did not timely 
appeal this denial.

2.  Evidence received since the November 1972 rating decision 
is cumulative and redundant, and, when viewed in conjunction 
with the evidence previously of record is not so significant 
that it must be considered in order to fairly decide the 
merits of the case.


CONCLUSIONS OF LAW

1.  A November 1972 rating decision that denied entitlement 
to service connection for a right knee disorder is final. 38 
U.S.C. §§ 310, 4005 (1972) (currently 38 U.S.C.A. §§ 1110, 
7105 (West 1991)); 38 C.F.R. §§ 3.104(a), 3.303, 19.129(a) 
(1972) (currently 38 C.F.R. § 20.302(a) (2000)), 20.1103 
(1972).

2.  Evidence submitted since the November 1972 RO rating 
decision is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.156(a) (2000). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  It is important to note that with respect 
claims requiring new and material evidence the VCAA states 
that, "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is also aware that these new regulations 
promulgated by VA also relate to new and material evidence 
and were revised to read as follows: "A claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  It is important to note that this revised 
regulation is only applicable to claims to reopen a finally 
decided claim received on or after August 29, 2001; 
therefore, it is not applicable to the case at hand.

The veteran's initial claim of service connection for a right 
knee disorder was denied by the RO in November 1972.  He was 
notified of that decision, and did not timely disagree 
therewith.  This decision was not appealed and is final.  
38 C.F.R. §§ 19.129(a), 20.1103.  

In April 1999 the veteran submitted an application to reopen 
the claim of entitlement to service connection for a right 
knee disorder.  Although the RO did not have the benefit of 
the explicit provisions of the VCAA at that time, the veteran 
was given notice in a May 1999 letter that new and material 
evidence is required to reopen an adverse final decision.  In 
addition a September 1999 rating decision and a November 1999 
statement of the case notified the veteran as to what 
constitutes new and material evidence and provided the 
precise language of the regulation that defines it.  In 
addition the RO obtained all VA Medical Center (VAMC) records 
identified by the veteran and notified him of unsuccessful 
attempts to obtain private medical records.  Under these 
circumstances, the Board may consider whether new and 
material has been submitted to reopen the veteran 's claim. 

In April 1999 the veteran submitted a petition to reopen the 
claim of entitlement to service connection for a right knee 
disorder.

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the November 
1972 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In the case at hand, the evidence available for the RO's 
consideration at the time of the November 1972 rating 
decision consisted of service medical records and a letter 
dated in November 1972 from Buffalo General Hospital.  The 
service medical records include a January 1972 enlistment 
examination report that is negative for complaints or 
findings of a right knee disorder.  Clinical records dated in 
July 1972 note complaints of knee soreness and indicate the 
veteran had trauma to the left knee that morning.  The 
veteran also indicated that his knee was injured in high 
school and that he had water on the knee.  The impression was 
slight crepitus.  The record also states the veteran was not 
fit for prolonged standing or marching.  The impression was 
chondromalacia that existed prior to service.  A medical 
board report dated in July 1972 states the veteran reported 
to sick call complaining of pain and weakness in his right 
knee.  The report states he indicated that he hurt his right 
knee playing football in 1969 and has had recurrent pain and 
effusion ever since.  The medical board found chondromalacia 
of the right patella to have existed prior to service and not 
aggravated by service.

A letter from Buffalo General Hospital dated in November 1972 
states that no inpatient or outpatient records could be found 
for the veteran.  The veteran did not report for a scheduled 
VA examination.

Based upon this evidence the RO denied the veteran's claim of 
entitlement to service connection on the basis the injury 
existed prior to service and that there was no evidence of 
aggravation in service.  

There has been a significant amount of evidence submitted 
since the November 1972 rating decision.  Much of that 
evidence is unrelated to the present claim.  However, the 
evidence pertinent to this claim consists of a Buffalo VAMC 
records dated from January 1996 to Marcy 1999, Canandiagua 
VAMC records dated in March 1999, and Bath VAMC records dated 
from May 1999 to September 1999.

Buffalo VAMC medical records dated from January 1996 to March 
1999 include complaints of chronic right knee pain and 
swelling.  X-rays and an MRI of the right knee reveal mild 
degenerative joint disease, and an extensive tear involving 
the anterior horn of the lateral meniscus, anterior cruciate 
ligament, and probable partial tear of the medical collateral 
ligament.  

Progress notes from the Canandiagua VAMC dated in March 1999 
note a right knee injury.

Progress notes from the Bath VAMC dated from May to September 
1999 note the veteran's complaints of right knee pain and use 
of crutches and knee braces.  An impression of the veteran's 
right knee states that his symptoms are consistent with 
ligamentous laxity of the right knee.

While these records are new because they were not previously 
of record, they are not material to the claim.  The evidence 
is considered cumulative because it only provides additional 
evidence of a right knee disorder after service, which is a 
fact that is not in question with regard to the claim.  
Moreover, it does not contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability because there is no medical evidence to suggest 
that his current knee disorder is linked to service or that a 
pre-existing injury was aggravated in service.  

Having determined that new and material evidence has not been 
added to the record since November 1972, the veteran's 
application to reopen the claim for service connection for a 
right knee disorder is denied.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

The application to reopen the claim of entitlement to service 
connection for a right knee disorder is denied as new and 
material evidence has not been submitted. 


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

